 In the Matter of KROGER COMPANY, EMPLOYERandLOCAL No. 1557,RETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. L., PETITIONERCase No. 10-KC^473.Decided May 3,1949DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this matter washeld at Nashville, Tennessee, on February 24, 1949, before Jerold B.Sindler, hearing officer.The hearing officer's rulings made at the,hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National Labor-Relations Act, the Board has delegated.its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, a labor organization, claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner is at the present time recognized by the Em-ployer as the exclusive bargaining representative of all clerks, whowork more than 30 hours per week at the Employer's Nashville,Tennessee, branch.,There is no dispute as to the Petitioner's statusas the exclusive bargaining representative of that group, and thePetitioner does not seek an election therein.The Petitioner nowseeks to add to the above group similar regular part-time clerks, whowork 30 hours and less per week, at the Employer's Nashville, Tennes-see, branch, excluding part-time package boys who do not work pastthe cash registers, employees in the meat departments, drivers, ware-house employees, professional employees, guards, and supervisors atthis branch.The Employer agrees with the Petitioner's request ex-cept that it would exclude clerical employees who work less than 1ahours per week.1This branch includes 40 stores.83 N. L. R. B., No. 44.343 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDOf the Employer's,part-time clerical employees, approximately 42,a substantial number of whom are high school students, work lessthan 12 hours each week.Although the Employer does not point outspecific instances, it insists generally that all employees who workless -than 12 hours per week are not dependable and should, therefore,not be included within a bargaining unit of similar employees whowork more than 12 hours per week.We do not agree. The recordindicates that a great majority of the employees who work less than12 hours per week work at regular intervals and at regularly assignedhours each week. It is established Board policy that all such part-time employees are appropriately included within a unit of similarfull-time employees.2However, the Employer's part-time clericalemployees at its Nashville, Tennessee, branch have not been coveredby the existing contract applicable to similar full-time employees ofthe Employer at this branch.We shall, therefore, accord such part-time employees the opportunity through an election to express theirdesires with respect to their proposed merger in a unit of full-timeclerical employees .3We shall direct an election among all regular part-time clericalemployees at the Employer's Nashville, Tennessee, branch, excludingpart-time package boys who do not work past the cash registers, allemployees in the meat departments, drivers, warehouse employees,professional employees, guards; and supervisors. In the event that amajority of the employees select the Petitioner as their bargainingrepresentative, they will thereby have indicated their desire to bepart of the unit of similar full-time employees presently representedby the Petitioner at the Employer's Nashville, Tennessee, branch, andwill be part of such unit. If a majority of the employees vote againstthe Petitioner, we shall dismiss the petition.DIRECTION OF ELECTIONAs part of the investigation to ascertain a representative for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-.vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting group described in paragraph numbered4, above, who were employed during the pay-roll period immediately9SeeMatter of Burrows&Sanborn,Inc.,81 N. L. R. B.1308 and cases cited therein.See alsoMatter of Florsheim Retail Boot Shop,et al.,80 N. L. R. B. 1312, and casescited therein.Cf.Matter of Armour and Company,63 N. L.It.B. 582. KROGER COMPANY345preceding the date of this Direction of Election,including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement todetermine whether or not they desire to be represented,for purposesof collective bargaining,by Local No.1557,Retail Clerks InternationalAssociation,A. F. L.